26 F.3d 132
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.REPUBLIC OF THE PHILIPPINES, Claimant-Appellee,v.Ferdinand E. MARCOS, et al., Defendants,andUNITED STATES of America, Stakeholder-Appellee,v.Roger ROXAS and The Golden Budha Corporation,Counter-defendants-Appellants.
No. 93-15374.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 10, 1994.Decided May 24, 1994.

MEMORANDUM*
Before:  FARRIS, BEEZER, and RYMER, Circuit Judges.


1
The estate of Roger Roxas and the Golden Budha Corporation appeal the district court's judgment determining that the Republic of the Philippines is entitled to possession of certain property that Imelda and Ferdinand Marcos brought to the United States when they fled the Philippines.  Although Roxas and Golden Budha challenge the district court's award of the res to the Philippines, they do not challenge the court's determination that they have no claim to the stake.  Appellants have no cognizable interests to vindicate on appeal.   Bryant v. Technical Research Co., 654 F.2d 1337, 1343 (9th Cir.1981) (on appeal "[a] party may only ... protect its 'own interests,' not those of any other party").  We dismiss for lack of standing.


2
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3